DISSENTING OPINION.
I do not think that there should have been a peremptory instruction granted either on behalf of the plaintiff or the defendant, but that there should have been submitted to the jury the question of fact as to whether or not the two layers of felt which had been nailed down on the entire strip, twelve feet in width and forty feet long, to replace the old roofing, and some of which was torn up by the direct force of the wind prior to the rain, would have been sufficient, except for the action of the wind, to turn the rain and prevent the damage to the property sued for.
As I understand the testimony the wind tore off some of the felt on the six foot strip first nailed down as well as on the last six foot strip, and since the witnesses testified that the two layers of felt had been nailed down on the first strip when they saw the cloud approaching and that they hastened to cover the remaining six foot strip and nailed it down before the wind came, it would seem to me that the jury should have been permitted to say whether or not the testimony of the witnesses was true to the effect that the two layers would have been sufficient to have protected the property from damage on account of the rain, except for the fact that the roofing was torn by the direct force of the wind before the rain began to *Page 602 
fall. The testimony discloses that the number of layers of felt usually put down for a roof depends upon whether the owner of the property desires a five, ten, fifteen or twenty year roof on his building. And I am, therefore, of the opinion that the case should have been reversed and remanded instead of there being a judgment for the appellant here.